        2:20-cv-00837-RMG        Date Filed 10/27/20      Entry Number 61        Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


Pinnacle Bank,                            )                     C/A No. 2:20-837-RMG
                                          )
             Plaintiff,                   )
                                          )
      v.                                  )
                                          )                     ORDER AND OPINION
Tradesman Brewing Co., Inc., et al,       )
                                          )
             Defendants.                  )
__________________________________________)


         Before the Court is Plaintiff Pinnacle Bank’s motion to compel. (Dkt. No. 54). For the

reasons set forth below, the Court denies Plaintiff’s motion.

   I.       Background

         This is an action for foreclosure of real estate mortgages and claim and delivery, pursuant

to Section 7(a) of the Small Business Act of 1953, as amended. See 15 U.S.C. 631, et. seq.; 13

C.F.R. 120, et. seq.

         On June 10, 2020, Plaintiff Pinnacle Bank (the “Bank”) served Tradesman Brewing Co.,

Inc. (“Borrower”) Plaintiff’s First Set of Interrogatories and Requests for Production. (Dkt. No.

54 at 3). Borrower subsequently requested extensions—which the Bank granted—and then

served the Bank, on July 30, 2020, its Objections to Plaintiff’s First Set of Interrogatories and

Borrower’s Written Objections and Answers to Plaintiff’s First Set of Requests for Production.

(Id. at 4-5). Borrower indicated responsive documents were forthcoming. (Id.). On August 3,

2020 Borrower sent the Bank an email indicating that “Plaintiff would be receiving a link to

Dropbox with document production, [that] files were still being uploaded, and [that] a


                                                  1
      2:20-cv-00837-RMG           Date Filed 10/27/20       Entry Number 61         Page 2 of 7




confirmation email would be sent when upload of the documents was complete.” (Id. at 5).

Thereafter:

        On August 5, 2020, Plaintiff’s counsel downloaded all document production from
        the Dropbox link Borrower’s counsel provided, which consisted of 1,958 pages of
        documents at such time. After review of Borrower’s document production,
        together with Borrower’s written responses to Plaintiff’s First Set of
        Interrogatories and Requests for Production, on August 20, 2020 Plaintiff’s
        counsel sent Borrower’s counsel a letter outlining deficiencies present therein in
        an effort to work toward resolution of such deficiencies with Borrower’s counsel.
        (See Ex. 6 – Aug. 20, 2020 Deficiency Letter). Shortly after sending the
        aforementioned letter, counsel for Borrower emailed counsel for Plaintiff, stating
        Borrower had produced a total of 3,432 pages of documents, not 1,958 pages, as
        the deficiency letter stated. (See Ex. 7 – Aug. 20, 2020 Email Corr. from
        Borrower’s Counsel). Upon re-accessing the Dropbox link Borrower’s counsel
        provided to Plaintiff’s counsel, Plaintiff’s counsel discovered that Borrower
        uploaded additional documents throughout the day and evening of August 6, 2020
        without notifying Plaintiff’s counsel of such additional production.


(Id. at 6).

        On September 28, 2020, the Bank filed this motion to compel. The Bank argues that

Borrower’s above document production is insufficient because “Borrower’s responses do not

either specify which documents are being produced in response to each Request or, at the very

least, specify whether all responsive documents in Borrower’s possession have been produced in

response to each Request.” (Id. at 7).1 In sum, the Bank argues Borrower’s production fails to

comply with Fed. R. Civ. P. 34(b)(2)(E). See (Id. at 13) (noting that in the Bank’s “August 20,

2020 and August 21, 2020 letters to Borrower’s counsel, counsel for Plaintiff respectfully

requested Borrower amend and/or supplement its responses to list, by Bates No., which

1

 In its motion to compel, the Bank also alleged Borrower’s production was deficient for two other
distinct reasons. (Dkt. No. 54 at 7). But the parties agree that since the filing of the Bank’s motion
to compel Borrower has cured those deficiencies, leaving only one point of contention between the
parties. (Dkt. No. 58 at 2) (noting that “Plaintiff agrees the parties have resolved the first and third
deficiencies set forth in Plaintiff’s Motion to Compel”). Therefore, this Order considers only the
“second” alleged deficiency.
                                                    2
     2:20-cv-00837-RMG          Date Filed 10/27/20      Entry Number 61        Page 3 of 7




documents have been produced in response to each Request, respectively” or,              “[i]n the

alternative, Plaintiff’s counsel requested, at the very least, Borrower amend and/or supplement

its responses to state whether all documents responsive to each Request have been produced as

they are kept in their usual course of business”); see also Rule 34(b)(2)(E) (requiring parties to

either “produce documents as they are kept in the usual course of business or [] organize and

label them to correspond to the categories in the request”) (emphasis added).

       On October 19, 2020, Borrower filed a response in opposition. (Dkt. No. 57). First,

Borrower argues that Fed. R. Civ. P. 34(b)(2)(B) does not require that Borrower affirmatively

state it has produced “all responsive documents where it [has] agreed to do so.” (Id. at 5) (“In

response to each Request for which [Borrower] was able to locate responsive documents, it

stated it would produce those documents. Rule 34(b)(2)(B) sets the requirements for responses

to requests for production and allows a responding party to ‘state that it will produce copies of

documents or of electronically stored information instead of permitting inspection.’ Tradesman

did exactly that.”) (internal citation omitted). Second, Borrower argues that because it produced

all documents as they are kept in the ordinary course of business, it has satisfied its obligations

under Rule 34(b)(2)(E). (Id. at 7) (“All of the documents were maintained electronically, and

Tradesman has produced them as they are kept in the ordinary course: either in the original

format or by converting them to searchable-PDF format . . . .”).

       On October 15, 2020, the Bank filed a reply. (Dkt. No. 58). Therein, the Bank asserts

that Borrower has not met its burden in showing that Borrower produced responsive documents

as they were kept in the usual course of business. (Id. at 3) (“Defendants did not set forth within

their responses to Plaintiff’s Requests for Production that the documents produced were

produced as they are kept in their usual course of business.”); (Id. at 3-4) (citing various cases

                                                3
      2:20-cv-00837-RMG           Date Filed 10/27/20      Entry Number 61      Page 4 of 7




for the proposition that a mere unsupported statement that documents have been produced as

they were kept in the usual course of business fails to fulfil Rule 34(b)(2)(E)’s requirements).

          On October 18, 2020, Borrower filed a sur-reply.2 (Dkt. No. 59). Therein, Borrower

argues its production complies with Rule 34(b)(2)(E) not only because documents were

produced as they were kept in the usual course of business, but because Borrower’s production is

“organized by category and labeled.” (Id. at 1-2) (including a graphic demonstrating how the

production is organized).

          The Bank’s motion is fully briefed and ripe for disposition.

    II.      Legal Standard & Analysis

          Under Rule 34(b)(2)(E)(i), a party has two options to respond to a request for documents.

The party can “produce documents as they are kept in the usual course of business or must

organize and label them to correspond to the categories in the request.” Fed. R. Civ. P.

34(b)(2)(E)(i) (emphasis added). When a party produces documents “as they are kept in the

usual course of business,” it has no duty to organize and label the documents to correspond to

each request. See, e.g., MGP Ingredients, Inc. v. Mars, Inc., Civil Action No.

06–2318–JWL–DJW, 2007 WL 3010343, at *3 (D. Kan. Oct. 15, 2007) (“If the producing party

produces documents in the order in which they are kept in the usual course of business, the Rule

imposes no duty to organize and label the documents, provide an index of the documents

produced, or correlate the documents to the particular request to which they are responsive.”).

“A party who takes the option of producing documents in the usual course of its business bears

2
 Where “a party requests leave of court seeking the ability to file” a sur-reply, the Court may
permit such a filing. King v. McPherson, No. 0:15-CV-2358-RBH, 2017 WL 490111, at *1
(D.S.C. Feb. 6, 2017), aff'd, 690 F. App'x 123 (4th Cir. 2017) (citing Todd v. Warden, Livesay
Correctional Inst., No. 1:14-cv-00221-TLW, 2015 WL 424573, at *12, n. 2 (D.S.C. Feb. 2,
2015)). Here, while Borrower did not seek permission to file its sur-reply, the Court will
consider it in deciding the Bank’s motion.
                                                 4
     2:20-cv-00837-RMG          Date Filed 10/27/20     Entry Number 61        Page 5 of 7




the burden of demonstrating that the documents were produced in this manner.” CTL Eng'g of W.

Virginia, Inc. ms consultants, inc. v. Kokosing Constr. Co., Inc., No. 3:14-CV-90, 2015 WL

12751694, at *3 (N.D.W. Va. Jan. 30, 2015), aff'd sub nom. CTL Eng'g of W. Virginia, Inc. v.

MS Consultants, Inc., No. 3:14-CV-90, 2015 WL 1468395 (N.D.W. Va. Mar. 30, 2015) (citing

DE Techs, Inc. v. Dell, Inc., 238 F.R.D. 561, 566 (W.D. Va. 2006)).

       Here, in asserting its compliance with the above rule, Borrower states only: “All of the

documents were maintained electronically, and Tradesman has produced them as they are kept in

the ordinary course: either in the original format or by converting them to searchable-PDF

format as permitted by Rule 34(b)(2)(E).” (Dkt. No. 57 at 7).

       The Court finds that Borrower has not met its burden of showing compliance with that

portion of Rule 34(b)(2)(E) which permits production of documents as they were kept in the

usual course of business. As various courts have held, “To show that it produced documents as

they were kept in the ordinary course of business, a producing party cannot simply assert that the

format of its production comports with its usual business practices. A producing party must also

show the way in which the documents were produced did not change from how they were kept in

the usual course of business.” Excel Enterprises, LLC v. Winona PVD Coatings, LLC, No. 3:16-

CV-19-WCL-MGG, 2017 WL 655861, at *2 (N.D. Ind. Feb. 17, 2017). Here, Borrower simply

states—without supporting detail—that the format of its production comports with its usual

business practices. See (Dkt. No. 57 at 7). This does not suffice. See Excel Enterprises., LLC,

2017 WL 655861, at *2; Cardenas v. Dorel Juvenile Group, Inc., 230 F.R.D. 611, 618 (D. Kan.

2005) (finding that the defendant failed to meet its burden that documents were kept in the usual

course of business because the defendant failed to “explain the origin of any of the documents,

i.e. where [they] were maintained or who maintained them, and whether the documents in each

                                                5
     2:20-cv-00837-RMG          Date Filed 10/27/20      Entry Number 61      Page 6 of 7




category came from one single source or file or from multiple sources or files.”). Accordingly,

because Borrower has not met its burden of showing the files were kept in the usual course of

business, the Court proceeds to analyze whether Borrower sufficiently organized and labeled its

production to correspond to the categories in the Bank’s requests. See CTL Eng'g of W. Virginia,

Inc. ms consultants, inc. v. Kokosing Constr. Co., Inc., No. 3:14-CV-90, 2015 WL 12751694, at

*4 (N.D.W. Va. Jan. 30, 2015), aff'd sub nom. CTL Eng'g of W. Virginia, Inc. v. MS Consultants,

Inc., No. 3:14-CV-90, 2015 WL 1468395 (N.D.W. Va. Mar. 30, 2015) (finding defendant met

burden under Rule 34(b)(2)(E) where it “provid[ed] an affidavit of the I–81 Project Manager and

custodian of the records, which assert[ed] that the project file was kept in the usual course of

business, the file was ‘carefully maintained,’ and the project file contain[ed] files that are

‘labeled and organized according to their content.’”).

       The Court finds that Borrower has sufficiently organized its production as required by

Rule 34(b)(2)(E). In its sur-reply, Borrower demonstrates that it has organized its production

into ten subfolders corresponding to many of the Bank’s requests for production. See (Dkt. No.

59 at 2) (“For example, the first two subfolders respond to Request Nos. 8-10 for correspondence

and documents relating to the Loan Documents and the subject loan (as well as subsequent

requests for materials supporting Tradesman’s counterclaims and allegations); the third

subfolder responds to Request Nos. 11 and 14 for tax returns and financial statements; the fourth

through sixth subfolders respond to Request No. 13 for bank account statements; and the seventh

subfolder responds to Request No. 12 for corporate documents.”). Further, as Borrower notes,

while the “the total page count [of Borrower’s production] does exceed 3,500 pages, the

production includes less than 700 files/documents” and is searchable, facts that distinguish this

case from the cases the Bank relies upon in its reply. See Google, Inc. v. Am. Blind & Wallpaper

                                                6
       2:20-cv-00837-RMG        Date Filed 10/27/20     Entry Number 61        Page 7 of 7




Factory, Inc., No.03-CV-5340, 2006 U.S. Dist. LEXIS 97912, 2006 WL 5349265, at *9-10

(N.D. Cal. Feb. 8, 2006) (production of 24 boxes and 10 compact discs of documents); Cardenas

v. Dorel Juvenile Grp., Inc., 230 F.R.D. 611, 618 (D. Kan. 2005) (production of 18,000 or more

documents in 9 boxes).       In sum, the Bank’s demand for “strict compliance with Rule

34(b)(2)(E)(i) amounts to a form-over-substance argument. As such, the cost and time

[Borrower] would expend to organize and label [its roughly 700] responsive documents . . .

would pose a burden that outweighs the potential benefit of the exercise to [the Bank].” Excel

Enterprises, LLC, 2017 WL 655861, at *4 (finding that defendant’s production of 30,000

documents complied with Rule 34 where production was searchable—though not labeled in

strict compliance with 34(b)(2)(E)—and where plaintiff failed to articulate the specific prejudice

arising from such deficiency). Thus, the Court finds Borrower has adequately organized and

labeled its production under Rule 34(b)(2)(E).

   III.      Conclusion

          For the foregoing reasons, the Court DENIES the Bank’s motion to compel (Dkt. No.

54).

          AND IT IS SO ORDERED.

                                                            s/ Richard Mark Gergel
                                                            United States District Court Judge


October 27, 2020
Charleston, South Carolina




                                                 7
